

AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT (“Amendment”) made this
29th day of March, 2007 by and among SUNTRUST BANK, with its principle banking
office located at 200 S. Orange Avenue, Orlando, Florida 32801 (“Bank”), and
CONSOLIDATED-TOMOKA LAND CO., a Florida corporation (“Borrower”).
 
RECITALS
 
  Borrower and Bank entered into a Master Loan and Security Agreement, dated
July 1, 2002 (“Loan Agreement”).
 
  The Loan Agreement was executed as part of the loan documents evidencing the
Bank’s Eight Million ($8,000,000.00) Dollar loan to Borrower, and as further
evidenced by the SunTrust Promissory Note, dated July 1, 2002 in the original
principal amount of Eight Million ($8,000,000.00) Dollars, (“Note”) executed by
Borrower.
 
  The parties desire to amend certain terms and provisions of the Loan Agreement
as more particularly set forth below.
 
  Unless and except as expressly modified herein, the capitalized terms and
defined terms utilized and set forth herein shall have the means and definitions
ascribed to them in the Loan Agreement.
 
NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto agree as follows:
 
1.  Recitals. The above recitals are true and correct and are expressly
incorporated herein.
 
2.  Definitions. Section 1.1 is hereby modified to delete the following
sub-paragraphs: (f), (i), (k), (n), (o), (p), (q), (u), (x), (z), (bb), (cc),
(dd), (ee), (ff), (gg), (hh). Sub-Paragraph 1.1 (j) is hereby restated in its
entirety to provide as follows:
 
Loan Documents shall mean this Agreement, the Note, Assignment of Loan
Documents, as well as any other documents, instruments or agreements executed in
connection with the transactions contemplated herein.
 
3.  Annual Reports. Section 2.1, Sub-Paragraph (12) is hereby restated as
follows:
 
The Borrower shall furnish to Bank, within ninety (90) days after the end of
each fiscal year, a profit loss statement, reconciliation of surplus statement
of the Borrower for each fiscal year, and a balance sheet at the end of such
year, audited by independent, certified public accountants of recognized
standing, selected by Borrower and satisfactory to Bank. Tax returns shall be
furnished within thirty (30) days from the date of filing with the United States
Treasury Department. Borrower shall provide annual reports as required herein
beginning with the calendar year 2007. All reports shall be prepared in
accordance with generally accepted accounting standards and certified by the
Chief Financial Officer of the Borrower as being true and accurate.
 
4.  Loan Security. Section 2.1 Sub-Paragraph 13 of the Loan Agreement is hereby
deleted in its entirety.
 
5.  Security and Cross-Default. Section 2.2 is hereby deleted and restated to
provide as follows:
 
2.2.1 Security: As security for the payment of the Note described in paragraph
2.1 and all substitutions, renewals or extensions thereof, the Borrower assigns,
pledges and grants to Bank a security interest in the following:


a.) All collateral security documents assigned to Bank referenced in the
attached Assignment of Loan Documents except the mortgage and collateral loan
documents released pursuant to that certain Release and Satisfaction of Mortgage
and Collateral executed by Bank contemporaneously herewith;


b.) The Rate Swap Agreement executed by Borrower;


c.) The Permanent Mortgage Loan Commitment issued to Borrower by Bank for this
transaction. The Loan Commitment shall survive the closing and all terms and
conditions of said Loan Commitment as amended and modified shall remain fully
binding obligations of all parties after closing.


All of the foregoing shall be collectively referred to as "Collateral".


2.2.2 Borrower's Agreement Regarding Cross Default. This Agreement and Note are
made and issued in conjunction with other credit commitments and loans to the
Borrower from Bank. A default under this Agreement and/or the Note shall
constitute a default under all commitments and loans issued to Borrower by Bank.
A default under any other commitment or loan documents (i.e., Notes, Mortgages,
UCC-1's Assignments of Rent, Loan Agreements, etc.) by Borrower regarding a loan
transaction between Borrower and Bank shall be deemed a default in the Note and
this Agreement. A default in the terms and conditions that certain Modified and
Additional Advance Promissory Note dated of even date herewith, in the principal
amount of Twenty Million ($20,000,000.00) Dollars, Master Loan and Security
Agreement, dated March 31, 2002, as modified by the Amendment to Master Loan and
Security Agreement, dated August 15, 2003 and that certain Second Amendment to
Master Loan and Security Agreement, dated of even date herewith, shall be deemed
a default in the terms of this Agreement and the Note.


A default in any one is a default in all and Bank shall have any and all
remedies as provided in any and all of the foregoing referenced documents and/or
agreements.


6.  Authorization of Borrower. Section 3.2, Sub-Paragraph (c) is hereby deleted
in its entirety.
 
7.  Priority of Security Interest. Section 3.8 of the Loan Agreement is hereby
deleted in its entirety.
 
8.  Affirmative Covenants. Sections 5.1, 5.2, 5.3 and Section 5.4, of the Loan
Agreement are hereby deleted.
 
9.  Default. Sub-Paragraph 7.1 (f) is restated in its entirety to provide:
 
(f) Default be made in the Loan Documents.
 
Section 7.2 of the Loan Agreement is hereby deleted.
 
10.  Negative Covenants. Section 8.1 through 8.6, inclusive of the Loan
Agreement are deleted and Section 8.1 is restated as follows:
 
8.1 Indebtedness. Without the prior written consent of the Bank, granted or
withheld in its sole discretion, Borrower shall not, in any single fiscal year,
incur, create, assume, or add any additional indebtedness or liability in an
amount which exceeds One Million ($1,000,000.00) Dollars in the aggregate
(“Annual New Indebtedness Limitation”). For the purposes of calculating the
Annual New Indebtedness Limitation, the aggregate debt amount, shall not
include, for the sole purposes of this Section, indebtedness which is
non-recourse to the Borrower, or indebtedness assumed by Borrower in the
acquisition of real property to be held by Borrower for investment purposes.
 
11.  Cross Termination. This Agreement and the Note are made and issued in
conjunction with a Twenty Million ($20,000,000.00) Dollar loan facility
(“$20,000,000.00 Loan Facility”) as evidenced by a Modified and Additional
Advance Promissory Note, in the original principal amount of Twenty Million
($20,000,000.00) Dollars, dated March 29, 2007, executed by Borrower in favor of
Bank (“$20,000,000.00 Note”). In the event of the payment and satisfaction of
the $20,000,000.00 Note by Borrower, which payment and satisfaction shall be
deemed to be a termination of the $20,000,000.00 Loan Facility, then the entire
amount due to Bank from Borrower pursuant to the Note, shall immediately be due
and payable.
 


 
12.  Reaffirmation. Borrower agrees, stipulates and confirms that the loan
documents, including this Amendment and the Note are valid, binding and
enforceful in accordance with their respective terms, and nothing herein
contained shall invalidate, mitigate or offset the Borrower’s obligation to pay
the indebtedness evidenced by the Note or to perform the obligations set forth
in the Loan Agreement, as herein modified.
 
13.  Miscellaneous. Except as expressly provided for herein, all other terms and
provisions of the Loan Agreement remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date shown below the signature of each.
 
WITNESSES:
 
 
/s/ Devon Dorato       
Witness Signature
Printed Name:  Devon Dorato     
 
 
/s/ Matthew Vaughn       
Witness Signature
Printed Name: Matthew Vaughn    
BANK:
 
SUNTRUST BANK
 
By: /s/ Stephen L. Leister      
Name: Stephen L. Leister
Title: First Vice President
 
 
Signature Date: March 29, 2007___
   
WITNESSES:
 
 
/s/ Devon Dorato       
Witness Signature
Printed Name: Devon Dorato    
 
 
/s/ Matthew Vaughn       
Witness Signature
Printed Name: Matthew Vaughn    
BORROWER:
 
CONSOLIDATED-TOMOKA LAND CO., a Florida corporation
 
By: /s/ Bruce W. Teeters     
Name: Bruce W. Teeters
Title: Sr. Vice President and Chief Financial Officer
 
 
Signature Date: March 29, 2007_______
   


